          Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDY GIL, and RAFAEL HERNANDEZ, on
behalf of themselves and all other similarly
situated;
                                                  Case No. 19-CV-03497 (MKV)
                   Plaintiffs,

        v.                                         MEMORANDUM OF LAW IN
                                                   SUPPORT OF DEFENDANTS’
PIZZAROTTI, LLC; ATLANTIC                          MOTION FOR SUMMARY
CONTRACTING OF YONKERS, INC.; JOEL                 JUDGMENT
ACEVEDO; IGNAZIO CAMPOCCIA;
GIACOMO DI’NOLA a/k/a GIACOMO DI
NOLA; JOHN DOE CORPORATIONS 1-10
and RICHARD ROES 1-10;

                   Defendants.




                                          John Ho
                                          Jennifer Queliz
                                          COZEN O’CONNOR
                                          277 Park Avenue
                                          New York, New York 10172
                                          Telephone:     (212) 883-4927
                                          Facsimile:     (866) 202-1728
                                          jho@cozen.com
                                          jqueliz@cozen.com

                                          Attorneys for Defendants
                                          Pizzarotti LLC, Ignazio Campoccia,
                                          and Giacomo Di’Nola




LEGAL\47463012\1
            Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 2 of 29




                                                         Table of Contents
                                                                                                                                        Page

PRELIMINARY STATEMENT .................................................................................................... 1

STATEMENT OF FACTS ............................................................................................................. 2
          I.         PZ and its Role as Construction Manager on the Jardim Project ........................... 3
          II.        PZ’s Arm’s Length Relationship with Atlantic and the Time and Material
                     Contract Entered Into Between the Parties ............................................................. 5
          III.       Relevant Facts to Joint Employment Status............................................................ 6


THE LEGAL STANDARD .......................................................................................................... 12

ARGUMENT…………………………………………………………………………………….14

          I.         The PZ Defendants Were Not The Employers Of The Atlantic Workers. ........... 14
                     A.         PZ Did Not Recruit, Hire, Fire or Set Atlantic Employees Rate of Pay. .. 15
                     B.         PZ Did Not Control The Work Schedules or Terms & Conditions of
                                Atlantic Workers’ Employment ................................................................ 19
                     C.         PZ Did Not Maintain Atlantic Workers’ Employment Records. .............. 23
                     D.         Mr. Di’Nola and Mr. Campoccia Were Not The Employers of the Atlantic
                                Workers. .................................................................................................... 24

CONCLUSION ............................................................................................................................. 25




                                                                      i
            Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 3 of 29




                                                TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

Cases

Anderson v. Liberty Lobby, Inc.,
   477 U.S. 242 (1986) .................................................................................................................12

Barfield v. New York City Health & Hospitals Corp.,
   537 F.3d 132 (2d Cir. 2008).....................................................................................................14

Carter v. Dutchess Community College,
   735 F.2d 8 (2d Cir. 1984)................................................................................................. passim

Godlewska v. Human Development Association,
   916 F. Supp. 2d 246 (E.D.N.Y. 2013) .....................................................................................17

Hart v. Rick’s Cabaret International, Inc.,
   967 F. Supp. 2d 901 (S.D.N.Y. 2013)......................................................................................14

Hugee v. SJC Grp., Inc.,
   No. 13 Civ. 0423 (GBD), 2013 WL 4399226 (S.D.N.Y. Aug. 14, 2013) ...................16, 22, 23

Jean-Louis v. Metro. Cable Commuications, Inc.,
   838 F. Supp. 2d 111 (S.D.N.Y. 2011)..........................................................................15, 17, 22

Martin v. Sprint United Management Co.,
  273 F.Supp.3d 404 (S.D.N.Y. 2017)............................................................................12, 13, 20

Matter of Ovadia v. Office of Indus, Bd of Appeals,
   19 N.Y.3d 138 (2012) ............................................................................................13, 14, 20, 21

Quintanilla v. A & R Demolitina, Inc.,
   No. CIV.A. H-04-1965, 2005 WL 2095104 (S.D. Tex. Aug. 30, 2005) ...........................18, 19

Spicer v. Pier Sixty LLC,
    269 F.R.D. 321 (S.D.N.Y. 2010) .............................................................................................14

Thomas v. River Greene Constr. Grp., LLC,
   No. 17 Civ. 6954 (PAE); 2018 WL 6528493, (S.D.N.Y. Dec. 11, 2018) .........................13, 24

Zheng v. Liberty Apparel Co. Inc.,
   355 F.3d 61 (2d Cir. 2003).................................................................................................19, 21

Statutes

29 U.S.C. § 203(g) .........................................................................................................................14


                                                                     ii
LEGAL\47463012\1
             Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 4 of 29




Fair Labor Standards Act .....................................................................................................1, 13, 14

Family and Medical Leave Act ......................................................................................................19

New York Labor Law ..........................................................................................................1, 13, 14

Other Authorities

29 C.F.R. § 791.2 ...........................................................................................................................14

29 C.F.R. § 791.2(d)(4) ..................................................................................................................19

85 Fed Reg. 2820-01 ......................................................................................................................18

Fed. R. Civ. P. 56(a) ......................................................................................................................12

Rule 56.1 ................................................................................................................................ passim
“Joint Employer Final Rule Frequently Asked Questions” No. 4 available at
https://www.dol.gov/agencies/whd/flsa/2020-joint-employment/faq#4 (last visited July 16,
2020)……………………………………………………………………………………………13




                                                                      iii
LEGAL\47463012\1
         Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 5 of 29




       Defendants Pizzarotti LLC (“PZ”), Giacomo Di’Nola, and Ignazio Campoccia

(collectively “PZ Defendants”) respectfully submit this Memorandum of Law in Support of their

Motion for Summary Judgment dismissing in their entirety Plaintiffs’ claims under both the Fair

Labor Standards Act (“FLSA”) (Count I) and New York Labor Law (“NYLL”) (Counts II and III).

                                  PRELIMINARY STATEMENT

       PZ is a global construction company that serves as a construction manager (also commonly

referred to as the “general contractor”) for numerous construction projects in New York and

elsewhere. Plaintiffs are employees of Atlantic Contracting of Yonkers (“Atlantic”), a

subcontractor retained by PZ to provide carpentry and drywall finishing services (also referred to

as “taping”) on a large building construction project (“the Jardim Project”) where PZ was acting

as the general contractor. Plaintiffs filed suit against the PZ Defendants, including two individuals

employed by PZ, alleging they are jointly and severally liable for Atlantic’s failure to pay them

overtime under federal and state laws on a joint employer theory. The simple reality is that

Plaintiffs named the PZ Defendants, not based on any facts supporting joint employment status,

but in search of a deep pocket.

       This case is about a traditional general contractor – subcontractor relationship in the

construction industry, which has long been recognized as a bona fide independent contractor

relationship. Under this typical arrangement, the general contractor contracts with a property

owner to oversee a construction project that, depending on the size, often requires numerous trades

and skills such as electrical, carpentry, drywall, and masonry. The general contractor’s role is not

to perform the actual substantive construction work in each of the many different trades necessary

but rather to ensure, among other things, that the overall construction project is completed to meet

the standards of the building owners and on the agreed-upon timeline by overseeing the different

subcontractors. To perform its role, a general contractor must coordinate with each subcontractor
         Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 6 of 29




what work needs to be done, ensure the project is completed safety, and ensure the project complies

with approved specifications and plans. PZ’s exercise of these customary general contractor

responsibilities on the Jardim Project, here, including by (1) removing a subcontractor employee

from the worksite for failing to follow safety rules or for drinking on the job, (2) indicating what

floors certain drywall work must be done, and (3) maintaining records reflecting labor hours for

billing purposes is legally insufficient to establish joint employer status with Atlantic. To reach a

different conclusion would turn the construction industry on its head and dramatically increase the

liability of general contractors in the construction industry who routinely perform these duties.

       The undisputed material facts in this case establish not a subterfuge relationship to avoid

paying Atlantic employees overtime or any other impermissible means, but a bona fide

independent contractor relationship between PZ and Atlantic with no common ownership, no

interchange of employees, no continuing working relationship other than the worksite at issue, a

lack of employment files maintained by PZ, and an arm’s length negotiation with Atlantic for a

common “time and material” contract. For these reasons, as discussed fully below, the Plaintiffs’

claims should be dismissed in their entirety against the PZ Defendants.

                                   STATEMENT OF FACTS

       The facts in this case are relatively straightforward as the PZ Defendants and Atlantic only

worked together on a single worksite for a limited time period, and the day-to-day work of Atlantic

foremen and employees from the time they arrived until they left was relatively consistent (as it

was with other subcontractors at the worksite) in all legally relevant ways. There is no genuine

issues of dispute over the key aspects of this case including: the separate corporate structures of

PZ and Atlantic; the arm’s length “time and material” contract between PZ and Atlantic; Atlantic’s

recruiting, hiring, setting pay rates for its employees and the daily supervision of its employees by

its foremen; PZ Defendants’ role as the general contractor over its subcontractors including


                                                 2
             Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 7 of 29




Atlantic; and Atlantic’s treatment and control of its employees without meaningful input or

direction from the PZ Defendants including with respect to paying employees, keeping personnel

records, maintaining workers’ compensation insurance, and negotiating pay increases and/or

addressing pay issues with its employees.

I.          PZ AND ITS ROLE AS CONSTRUCTION MANAGER ON THE JARDIM
            PROJECT

            PZ is part of the Pizzarotti Group, and a global construction company based in Italy which

provides, among other things, construction management or general contracting services.

(Defendants’ Rule 56.1 Statement [hereinafter “Def. 56.1”], at ¶ 1.) PZ maintains an office in

New York, and at any given time likely has approximately three to ten contracts in New York

alone where it serves as the construction manager (also referred to as a “general contractor”). (Def.

56.1 at ¶ 2-3.)

            In September 2015, PZ entered into a construction management agreement with WC 28

Realty LLC (“WC”), the owner of a property located at 533-535 West 27th Street and 530-536

West 28th Street, New York, New York (the “Jardim Project”). (Id. at ¶ 4.)1 As construction

manager / general contractor, PZ is responsible for managing the entire Jardim Project’s

construction schedule, cost, quality, and safety. (Id. at ¶ 6.) For example, between July 2018

through February 2019, when Plaintiffs worked on the Jardim Project, PZ oversaw day-to-day

operations, managed and coordinated numerous other subcontractors across different trades, and

provided general oversight of the entire project. (Id.) As a general contractor, PZ was responsible

for contracting all of the subcontractors needed to perform the necessary work based on the nature

of the project which included the following skilled trades: carpentry work, taper work, electrical

work, plumbing, electrical, window installation, HVAC, sprinkler systems, landscaping, signage,


1
    Construction of the Jardim Project is still ongoing and currently in its final stages. (Id.)


                                                               3
             Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 8 of 29




elevators, fire protection, parking systems, waterproofing, concrete resurfacing, and millwork. (Id.

at ¶ 11.) In its capacity as general contractor, PZ oversaw all subcontractors to make sure they

completed their contractual obligations on time, at or under budget, to WC’s expected standard of

quality, to coordinate among them when and what order the work must be done and ensure all

work is done safety. (Id. at ¶ 6.) PZ, as general contractors normally do, develops the sequence of

construction operations and a detailed schedule and budget to coordinate the work from the various

subcontractors, while also establishing plans for project safety and security. (Id.)

           To manage a construction project, PZ is not responsible for having its own employees

perform any of the actual construction work. (Id. at ¶ 7.) Rather, the function of a general contractor

is that PZ must maintain an appropriate number of PZ employees to oversee the various

administrative components of the Jardim Project. (Id. at ¶ 9.) This primarily involves overseeing

the work progress of subcontractors including but not limited to Atlantic and coordinating the work

among the subcontractors to ensure they are working in the proper order, at the appropriate location

and doing so in a safe manner. (Id.) Atlantic was one of four subcontractors with whom PZ

contracted for carpentry, taping, and drywall work on the Jardim Project between 2015 and 2019.

(Id. at ¶ 13.)

           The primary PZ employees assigned to manage the Jardim Project whom were mentioned

to any material degree in Plaintiffs’ depositions are Ignazio Campoccia, as Project Executive,

Roberto Maddedu, as Senior Project Manager, and Giacomo Di’Nola, as Project Engineer. (Def.

56.1 at ¶ 10.) Mr. Campoccia was responsible for liaising directly with WC.2 (Id. at 10(a).) Mr.

Maddedu was responsible for managing PZ’s personnel, making sure the Jardim Project was

developed as established by PZ’s contract and the plans for the project, as well as making sure that



2
    In addition, Mr. Campoccia does speak not Spanish although he understands a little of it. (Id.)


                                                             4
          Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 9 of 29




all subcontractors, including Atlantic, executed their work according to the terms of the contract

they signed with PZ, and followed the proper sequence of work needed to complete the entire

construction project. (Id. at 10(b).)

         Throughout the Jardim Project’s construction, if WC was not satisfied with any specific

subcontractor’s work, Mr. Campoccia and Mr. Maddedu would contact the owner of the particular

subcontractor and/or its foremen to address the issue. (Id.) Mr. Di’Nola, who acted as a personal

assistant to Mr. Maddedu, 3 was responsible for various day-to-day tasks which included ordering

materials, creating a timeline of construction tasks to be completed, making sure construction was

completed according to plans, and handling invoices for subcontractors on the Jardim Project such

as PZ. (Id. at 10(c).) Mr. Di’Nola began working for PZ shortly after graduating from college in

2018. (Id.) None of these PZ employees had any carpentry or drywalling/taping experience. (Id. at

76.) Additionally, certain PZ employees, such as Mr. Dominique Paraison, Site Safety Manager,

and Mr. Maurizio Sciacca, Quality Control Manager, performed discreet tasks relevant to safety

and quality assurance. (Id. at 10(d)&(e).)

II.      PZ’S ARM’S LENGTH RELATIONSHIP WITH ATLANTIC AND THE TIME
         AND MATERIAL CONTRACT ENTERED INTO BETWEEN THE PARTIES

         PZ and Atlantic are separate and distinct legal entities that entered into a written contract

(the “PZ-Atlantic Contract”) in late June 2018 for Atlantic to perform carpentry, taping,4 and

drywall services on the Jardim Project. (Id. at ¶ 15.) PZ and Atlantic do not share common

ownership. (Id. at ¶ 28.) Upon information and belief, Atlantic is owned by Joel Acevedo and

David Gonzalez. (Id. at ¶ 29.) Neither of these individuals have any ownership interest in PZ and




3
  Mr. Maddedu does not speak English or Spanish well and Mr. Di’Nola translated for him. Many Atlantic employees
did not speak English and Spanish was their primary language. (Id.)
4
  A taper prepares sheetrock after it is installed so that the sheetrock can be painted. Taping is also referred to as
drywall finishing. (Id. at ¶ 18.)


                                                          5
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 10 of 29




prior to or after the Jardim Project, neither worked with PZ in any capacity. (Id.) PZ and Atlantic

have never shared or employed the same employees. (Id. at ¶ 30.) The Jardim Project was the only

contract between the two entities. (Id. at ¶ 24.)

       The PZ-Atlantic Contract was negotiated through an arms-length transaction between

Roberto Mantese head of PZ’s procurement office, and Mr. Acevedo, owner of Atlantic, and it

was a labor services contract that required PZ to pay Atlantic $30.00 an hour for all labor it

supplied and to supply materials. (Id. at ¶¶ 19-20.) This type of contract is called a “time and

material contract” and is common in the construction industry. (Id. at ¶ 20.) The PZ-Atlantic

contract established that all work performed by Atlantic would be done as an independent

contractor. (Id. at ¶ 22.) No Plaintiff was part of the negotiation between PZ and Atlantic and none

deposed have seen the contract. (Id. at ¶ 32.)

III.   RELEVANT FACTS TO JOINT EMPLOYMENT STATUS

       A.      Recruiting, Hiring, Firing and Setting of Plaintiffs’ Method of Pay and Rates

       Atlantic was responsible for hiring its own workers, and the foremen who supervised those

workers on a day-to-day basis at the worksite. (Id. at ¶¶ 47, 58, 59.) Plaintiffs testified that they

learned that Atlantic was hiring through co-workers, friends or other sources, but none of them

learned about the work through PZ. (Id. at ¶¶ 34-35.) These Plaintiffs met with an Atlantic foremen

when they first arrived at the Jardim Project. (Id. at ¶ 35.) For example, Hector Miranda, a worker

Atlantic assigned to be a foreman had known Mr. Acevedo and Mr. Gonzalez, the owners of

Atlantic, prior to the Jardim Project, and it was Mr. Gonzalez who contacted Mr. Miranda to offer

him work there. (Id. at ¶¶ 36-41.) Prior to working on the Jardim Project, Mr. Miranda had never

worked with PZ before and did not know any PZ employees. (Id. at ¶ 37.) If Mr. Miranda needed

more workers on the Jardim Project, he contacted Mr. Acevedo to send more workers. (Id. at ¶

47.)


                                                    6
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 11 of 29




        When Atlantic employees first arrived at the worksite looking for work from Atlantic, an

Atlantic foreman would ask about their work experience level, and sometimes, an Atlantic foreman

would have potential employees demonstrate their skill level. (Id. at ¶ 45.) For example, taping

work is classified from Level 1 to Level 5 with Level 5 being the most difficult type of work and

the Jardim Project required Level 5 tapers. (Id. at ¶ 46.) Atlantic foreman determined, in their own

discretion and without input from PZ, whether a potential employees was suitable and should be

hired. (Id. at ¶¶ 42, 45, 63, 108.) Further, tapers hired to work on the Jardim Project came to the

work site with all the tools an experienced taper would need to perform work, including work

boots, hard hats, stilts, numerous spatulas, also referred to as “knives,” and a tool box. (Id. at ¶

107.)

        PZ had no role in setting Atlantic employee pay rates including Atlantic foremen. (Id. at

¶¶ 108-117.) Employees were told what the pay rate would be by the Atlantic foreman they met

with at the time they were hired. (Id. at ¶ 42.) When some plaintiffs were first interviewed by an

Atlantic foreman on the Jardim Project, they tried to negotiate higher hourly rates with them based

on their experience or other factors. (Id. at ¶ 43.)

        PZ had no role in paying any Atlantic foreman or laborer after they were hired by Atlantic

including distributing their pay checks. (Id. at ¶ 118.) On a weekly basis, Mr. Acevedo or Mr.

Gonzalez would come to the worksite and pay Atlantic workers by handing out envelopes to them;

or sometimes Atlantic foremen distributed the envelopes. (Id. at ¶ 128.) Atlantic either issued

company checks and/or paid cash to its employees, and no Atlantic employee ever received a check

or cash from PZ. (Id. at ¶¶ 129, 130.) At no time did any PZ employee tell or otherwise speak with

any Atlantic employees including Atlantic foremen about what they would be paid while working.

(Id. at ¶ 131.) If a specific Atlantic worker had an issue about pay, such as missing hours, the




                                                   7
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 12 of 29




worker would speak to Mr. Acevedo, Mr. Gonzalez or an Atlantic foremen to resolve it, and

indeed, some workers did receive additional pay after complaining. (Id. at ¶¶ 132, 133.) PZ was

not involved with these pay issues between Atlantic and its employees. (Id. at ¶ 134, 135.)

       PZ was also never involved with the decision to give Atlantic workers pay raises. (Id. at ¶

110, 111.) Atlantic foremen told Atlantic workers that if they did well, they would get pay

increases. (Id.) Some Atlantic workers, including Plaintiffs requested and received pay raises

during their employment from different Atlantic foremen. (Id. at ¶ 111.) For example, when Mr.

Andy Gil, a named plaintiff, was promoted to foreman, Mr. Munoz (another Atlantic foreman)

told him he would receive a pay raise. (Id. at ¶ 115.) It was Atlantic’s sole decision, without any

input from PZ, to determine if employees would receive requested pay increases. To the contrary,

Atlantic foremen provided input to Joel Acevedo about an employee’s work performance to

determine whether the worker should get a pay increase. (Id. at ¶ 116.) Atlantic workers also

testified Mr. Acevedo determined whether employees would receive pay increases. (Id. at ¶ 117.)

       B.      The Day-to-Day Supervision and Evaluation of Atlantic Employees

       Atlantic foremen told newly hired employees their work schedule and where the employees

would be placed to work in a given day. (Id. at ¶ 62.) Thereafter, Atlantic foremen would check

completed work and answer questions as needed. (Id. at ¶¶ 57, 59, 65.)

       During the Jardim Project, Atlantic foremen would inform Atlantic employees their hours

and days of work including additional hours they may be needed. (Id. at ¶ 95.) Atlantic employees

worked various different shifts, with some workers arriving or leaving at different times than

others. (Id. at ¶ 64.) PZ had no input over which employees worked a particular shift. (Id. at ¶ 64,

97, 98.) When additional Atlantic staffing was necessary to keep the Jardim Project running on

schedule, PZ could not, and did not, require specific Atlantic workers to work on those occasions;




                                                 8
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 13 of 29




Atlantic foremen would determine who needed to work late and Atlantic workers stayed to work

additional hours if they chose. (Id.)

       Experienced tapers like those working on the Jardim Project generally did not need help

from foremen or anyone else to perform their taping work. (Id. at ¶ 70.) However, if a taper needed

anything to perform his job, he would contact a foreman. (Id.) As Plaintiffs clearly testified, the

job of a “foreman” (also referred to as a “supervisor”) was to direct and supervise the workers on

a day-to-day basis including but not limited to giving them daily instructions and making sure their

jobs were done correctly. (Id. at ¶ 59.) Foremen did not usually perform the substantive carpentry

or taping work but rather served in a traditional “supervisor” capacity by providing direct day-to-

day supervision of employees, attending construction meetings with PZ to coordinate work, and

would make a plan the day before to see what was finished and what needed to be done the next

day. (Id. at ¶¶ 60, 61, 65, 80.) For example, after Mr. Gil was assigned by Atlantic foremen to be

a foreman of the tapers, he received taping related questions from other tapers and he was always

able to answer those questions. (Id. at ¶ 71.) Atlantic foremen were also responsible to report to

the Atlantic owners about the progress of the work on the Jardim Project through phone calls and

text messages and check on the work when completed. (Id. at ¶ 66.)

       PZ was responsible for making sure that the work completed by subcontractors, including

Atlantic workers, complied with the overall plans for the Jardim Project. (Id. at ¶ 78.) If a

subcontractor made some type of error in their work, the rest of the Jardim Project could be

affected. (Id. at ¶ 79.) If Atlantic employees’ work was not done according to the building plans,

a PZ employee would speak to an Atlantic foreman to correct it. (Id. at ¶¶ 83-84.) For larger quality

problems, PZ contacted Mr. Joel Acevedo and sometimes scheduled a walkthrough of the jobsite.




                                                 9
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 14 of 29




(Id. at ¶ 85.) If PZ had any issues with the Atlantic foremen, PZ employees would bring their

concerns to Mr. Acevedo. (Id. at ¶ 86.)

       Upon arriving at the worksite each day, Atlantic employees were directed by their foremen

to sign in and out using a sign-in sheet created by Mr. Orlando Munoz, an Atlantic foreman. (Id.

at ¶¶ 89, 136.) Atlantic would use these time-sheets to prepare invoices to send to PZ for payment.

(Id.) The sign-in sheets were generally at the entrance/exit of the Jardim Project during the day,

and Atlantic foremen were responsible for making sure the sign-in sheets were where they needed

to be and verifying that Atlantic workers were at their work stations. (Id. at ¶ 90.)

       The owners of Atlantic, Mr. Acevedo and Mr. Gonzalez, would come to the Jardim Project

site several times per month. (Id. at ¶ 56.) When the owners of Atlantic were not onsite, foremen

including “Norman;” Mr. Munoz; Moyo Acevedo; Mr. Miranda; and Mr. Gil, were designated by

Atlantic to supervise and evaluate all of its employees. (Id. at ¶ 57.) At no time did PZ employ a

foreman or other supervisor to oversee Atlantic carpenters, tapers or other laborers who worked

on the Jardim Project or any other subcontractor employees for that matter. (Id. at ¶ 58.)

       No PZ employee had the authority to fire an Atlantic employee. (Id. at ¶¶ 33, 52, 53.)

However, there were limited occasions, consistent with general contractor responsibilities for the

entire Jardim Project, where PZ requested that certain workers be removed from the job site if the

workers behavior was affecting the entire project, affecting safety, or not performing under the

PZ-Atlantic Contract in a way that might jeopardize the construction schedule. For example, on

one occasion, PZ employees discovered several Atlantic employees playing music loudly on the

job site and dancing. (Id. at ¶ 49.) Because it was obvious these employees were not working and

also presented a safety concern, Mr. Maddedu asked Mr. Miranda to remove these employees from

the job site. (Id.) On another occasion, Mr. Maddedu met with Mr. Acevedo to suggest that Mr.




                                                 10
         Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 15 of 29




Leonel “Moyo” Acevedo, a foreman who failed to coordinate Atlantic workers to complete their

work on time and who was drunk while at work on the Jardim site, be replaced a different foremen.

(Id. at ¶ 51.)

        C.       PZ Responsibilities to Ensure Proper Billing

        Under the terms of the “time and material” contract, PZ agreed to pay Atlantic a set hourly

rate for all labor provided at the Jardim Project. (Id. at ¶ 20.) To ensure that Atlantic submitted

accurate invoices, necessary documentation regarding labor hours needed to be submitted to and

reviewed by PZ to determine if there were any discrepancies in billing. (Id. at ¶¶ 92, 94, 124.)

        Atlantic submitted invoices supported by “timesheets” it created showing the total hours

each employee worked. (Id. at ¶ 122.) When PZ reviewed Atlantic invoices, it would also review

the sign-in sheets to ensure they accurately captured the total number of labor hours they reflected.

(Id. at ¶ 123.) Mr. Di’Nola worked with Mr. Miranda to verify the hours for Atlantic’s invoices.

(Id. at ¶ 124.) If Atlantic needed to redo work or took so long to complete work that it disrupted

PZ’s schedule for other subcontractors and caused delay in other work on the Jardim Project, PZ

deducted the fees for the delayed subcontractors from the payment for Atlantic’s invoices. (Id. at

¶ 125.) Sometimes, delays from other contractors would balance out these backcharges. (Id.)

However, at no time did PZ ever direct or otherwise suggest that backcharges amounts be deducted

from an Atlantic employee’s pay. (Id.) If there was any disagreement about the amount of labor

hours Atlantic provided, PZ employees would speak with Atlantic management about these issues

and they would work out any differences directly, or Mr. Di’Nola would speak to Atlantic foreman

Hector Miranda who consulted Mr. Acevedo and reported back. (Id. at ¶ 126.)

        D.       Employment Records and Other Indicia of Employment Status

        PZ did not maintain any personnel files or other employment files for Atlantic employees.

(Id. at ¶ 140.) The sign in sheets Atlantic workers used were created and kept by Atlantic foremen.


                                                 11
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 16 of 29




(Id. at ¶ 136.) While Mr. Di’Nola might have made copies of the sign-in sheets so that he could

use them to tally up hours to verify the invoices PZ received from Atlantic, he did not maintain

the originals of the sign-in sheets. (Id. at ¶¶ 94, 137.) Atlantic also appears to have other

employment records that it maintained for its employees working on the Jardim Project. (Id. at ¶

137.) For example, when Mr. Gil needed documentation about his employment status for

Medicaid, he asked Mr. Miranda. (Id. at ¶ 138.) Mr. Acevedo then provided Mr. Gil with a letter

on Atlantic letterhead confirming his employment with Atlantic. (Id.) Other Atlantic employees

appear to have requested similar letters from Atlantic confirming their employment. (Id. at ¶ 139.)

       The PZ-Atlantic Contract required Atlantic to provide an applicable level of insurance prior

to working on the Jardim Project including but not limited to workers’ compensation insurance.

(Id. at ¶ 23.) At no time did PZ provide any wages or any other benefits to Atlantic employees.

(Id. at ¶ 127.) When Rafael Hernandez, an Atlantic employee, was injured while working on the

Jardim Project, he filed for workers’ compensation benefits under Atlantic’s workers’

compensation plan. (Id. at ¶ 103.) Mr. Hernandez also spoke with Mr. Acevedo about his injuries

and was told by Mr. Acevedo that Atlantic would pay for his hospital bills. (Id. at ¶ 106.)

                                   THE LEGAL STANDARD

        Summary judgment should be granted where the moving party can show that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude summary judgment.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). At this stage of the litigation, “the nonmoving party must come forward with

admissible evidence sufficient to raise a genuine issue of fact for trial in order to avoid summary

judgment.” Martin v. Sprint United Management Co., 273 F.Supp.3d 404, 420 (S.D.N.Y. 2017)

(quoting Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008)). Despite the fact-


                                                12
          Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 17 of 29




intensive nature of the joint employer analysis discussed below, courts grant summary judgment

in FLSA and NYLL cases where a party demonstrates the economic realities of its relationship

with a subcontractor reveal the party did not exert the requisite level of control over the

subcontractor, including in a construction industry context. Martin, 273 F.Supp.3d at 434; Thomas

v. River Greene Constr. Grp., LLC, No. 17 Civ. 6954 (PAE); 2018 WL 6528493, at *9 (S.D.N.Y.

Dec. 11, 2018); Matter of Ovadia v. Office of Indus, Bd of Appeals, 19 N.Y.3d 138, 145 (2012).

         The FLSA and NYLL require Plaintiffs to satisfy a four-factor test (“the Carter factors”)

to survive summary judgment on the issue of whether PZ Defendants were their joint employers.

They must show PZ Defendants (1) had the power to hire and fire Plaintiffs, (2) supervised and

controlled Plaintiffs’ work schedules or conditions of employment, (3) determined Plaintiffs’ rate

and method of pay, and (4) maintained Plaintiffs’ employment records. Carter v. Dutchess

Community College, 735 F.2d 8, 12 (2d Cir. 1984) (quoting Bonnette v. California Health and

Welfare Agency, 704 F.2d 1465, 1470 (9 Cir.1983)). In a revised U.S. Department of Labor

(“USDOL”) joint employer rule published earlier this year, the department made clear that the

second factor provides for supervision and control “to a substantial degree.” 29 C.F.R. § 791.2. 5

         In addressing the issue of joint employment in the construction industry, courts have

observed that:

         “As a practical matter, general contractors in the construction industry do not hire
         or supervise the workers employed by their subcontractors; they do not usually
         maintain the employment records for each worker or track the individual workers'
         schedules or rates of pay. The primary objective of a general contractor is to keep
         the project on schedule and to coordinate the work among subcontractors in order
         to avoid costly delays in the completion of the project. Thus, general contractors
         frequently interact with the principals and supervisors of the subcontractors and

5
  The USDOL has specifically noted that this rule was reissued to provide more certainty for parties “particularly in
those situations where an employee performs work for an employer and that work simultaneously benefits another
individual or entity (for example, where the employer is a subcontractor, and the other entity is a general contractor).”
“Joint     Employer        Final    Rule      Frequently     Asked      Questions”       No.       4     available     at
https://www.dol.gov/agencies/whd/flsa/2020-joint-employment/faq#4 (last visited July 16, 2020).


                                                          13
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 18 of 29




       generally have no direct control or functional supervision over the employees
       performing work for the subcontractors.”

Ovadia, 19 N.Y.3d at 143. Because there is no material difference in the scenario described by

the Ovadia court and the relationship here between Atlantic and the PZ Defendants, Plaintiffs

cannot satisfy the Carter factors to establish joint employment.

                                          ARGUMENT

I.     The PZ Defendants Were Not The Employers Of The Atlantic Workers.

       An entity is an “employer” under the FLSA where it “suffer[s] or permit[s] an individual

to work.” 29 U.S.C. § 203(g). While the provisions of NYLL define “employer” slightly

differently, courts in this district interpret the NYLL definition “coextensively with the definition

used by the FLSA” Spicer v. Pier Sixty LLC, 269 F.R.D. 321, 335 n.13 (S.D.N.Y. 2010) (quoting

Jiao v. Shi Ya Chen, No. 03 Civ. 165 (DF), 2007 WL 4944767, at *9 n.12 (S.D.N.Y. Mar. 30,

2007)); Hart v. Rick’s Cabaret Intl., Inc., 967 F. Supp. 2d 901, 940 (S.D.N.Y. 2013) (“The

statutory standard for employer status under the NYLL is nearly identical to that of the FLSA”).

       Under the FLSA and NYLL, Second Circuit courts determine the economic reality of an

employment relationship by considering the Carter factors described above. Barfield v. New York

City Health & Hosps. Corp., 537 F.3d 132, 142 (2d Cir. 2008) (quoting Carter, 735 F.2d at 12

(additional quotations omitted)). Courts consider “the totality of the circumstances” but are most

concerned with the level of control an alleged employer exerts over the employees of another

entity. Barfield, 537 F.3d at 142-43. Further, as the USDOL has also reiterated in a final rule

published on March 16, 2020, courts should consider whether an employer actually carried out

the actions in the above test, not merely whether an entity had the ability to do so. 29 C.F.R. §

791.2 (emphasis added).




                                                 14
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 19 of 29




       PZ was not the employer of the Atlantic workers under the Carter test because its control

over the Atlantic workers failed to extend beyond that of a traditional contractor/subcontractor

relationship, which has held to be legally insufficient to establish joint employment.

       A.         PZ Did Not Recruit, Hire, Fire or Set Atlantic Employees Rate of Pay.

       The first and third Carter factors strongly weigh in favor that PZ is not a joint employer

and they are addressed together for simplicity.

       First, courts have found that an alleged employer did not have authority to hire plaintiffs

where the alleged employer played no role in the hiring process. Jean-Louis v. Metro. Cable

Commc’ns, Inc., 838 F. Supp. 2d 111, 123 (S.D.N.Y. 2011) For example, in Jean-Louis, the court

held that the first Carter factor weighed in favor of Time Warner where the company that

contracted with it for installation services interviewed and reviewed candidates before hiring them

and that no employees met or communicated with Time Warner prior to being hired by the

contractor. Id.

       Similarly, on the Jardim Project, Atlantic workers testified that they heard about work

through word of mouth, through the owners of Atlantic, or through foremen of Atlantic. (Def. 56.1

at ¶ 34.) In fact, no Atlantic foreman or employee had any pre-existing relationship with PZ prior

to the Jardim Project. (Id. at ¶¶ 31, 37.) Rather, Plaintiffs testified that when they arrived at the

Jardim Project, they met with an Atlantic foreman who told them about the pay rate, spoke with

them about their experience, and sometimes even required them to demonstrate their skill as work

on the Jardim Project required very experienced tapers. (Id. at ¶ 45.) While Plaintiffs may claim

that some Atlantic workers were introduced to PZ upon being hired, no plaintiff has testified that

Atlantic workers had to meet with PZ as a condition of hiring, that PZ approval was needed for

any hire (or that PZ even knew any of these employees), or that PZ employees contacted Atlantic

workers to recruit them. (Id. at ¶ 63.) The mere fact that some Atlantic employees may have met


                                                  15
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 20 of 29




with PZ employees when they came to the worksite makes practical sense and falls wholly short

of establishing the power to hire. Further, even if it had such authority, the record offers no

evidence that PZ actually exercised any hiring authority as required by USDOL’s final rule. 29

C.F.R. § 791.2.

        Second, PZ had no role in setting Atlantic workers’ pay rates or actually paying them. (Id.

at ¶¶ 33, 42, 108, 110, 118, 129, 130.) During the employees initial meetings, the foreman would

tell potential employees the pay rate and some tried to negotiate higher starting rates based on their

experience. (Id. at ¶ 43.) There is no evidence in the record that PZ employee even knew how

much Atlantic foremen or Atlantic employees were being paid at the start of their employment or

during it. (Id. at ¶¶ 108, 131.)

        It is also undisputed that not only did Atlantic pay its employees with Atlantic checks or

cash, but it was entirely Atlantic’s decision to give its employees pay increases. (Id. at ¶¶ 110, 116,

117, 128, 129.) Atlantic workers requested and/or received pay raises during their employment

from different Atlantic foremen, and Plaintiffs testified that foremen requested Mr. Joel Acevedo’s

approval to provide workers with a pay raise. (Id. at ¶¶ 112-17.) There is no evidence PZ had any

involvement with Atlantic workers’ pay increases. (Id. at ¶ 110.) Notably, the PZ-Atlantic Contract

was never amended or otherwise affected whatsoever by any pay increase given by Atlantic to its

employees. (Id. at ¶¶ 112-17.) Furthermore, Plaintiffs testified that complaints about pay including

missing hours were addressed with Mr. Acevedo, Mr. Gonzalez, or an Atlantic foreman and Mr.

Acevedo would sometimes make adjustments based on these complaints. (Id. at ¶¶ 132-35.)

Accordingly, these undisputed facts cut against joint employment status. See Hugee v. SJC Grp.,

Inc., No. 13 Civ. 0423 (GBD), 2013 WL 4399226, at *7 (S.D.N.Y. Aug. 14, 2013) (granting

motion to dismiss complaint where third Carter factor weighed in favor contractor because




                                                  16
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 21 of 29




subcontractor employee conceded the subcontractor informed him of his rate of pay and issued his

paychecks).

       Third, with regard to the “firing” test, neither Mr. Di’Nola nor Mr. Campoccia had

authority to terminate these employees from Atlantic (as they could have placed at any other

worksite) but as the general contractor, they could request such employees be removed from the

worksite for violating contractual requirements including performing their work in a safe manner

or causing delays in schedule with incorrect work. (Def. 56.1 at ¶¶ 49-53.) However, ensuring

compliance with safety rules and keeping a project on schedule and on-budget is the responsibility

of the general contractor and is part and parcel of the traditional general contractor – subcontractor

relationship in construction management. (Id. at ¶ 6.) The PZ Defendants concede there were

limited circumstances when it was necessary, in order to comply with their general contractor

obligations, to request certain subcontractors’ employees to be removed from the worksite for

violations of serious safety rules such as coming to the worksite clearly inebriated. (Id. at ¶¶ 49-

53.) However, the mere fact that an alleged joint employer might bar a subcontractor’s worker

from performing services for the alleged employer does not mean that the subcontractor worker is

fired from the subcontractor. In Jean-Louis, the court held that even though Time Warner could

“de-authorize” an installation technician from doing installation work while employed by the

subcontractor, this was not the same as a decision to prevent the technician from working for the

subcontractor altogether or from working for Time Warner in another capacity. Id. at 124; see also

Godlewska v. HDA, 916 F. Supp. 2d 246, 258 (E.D.N.Y. 2013), aff’d sub nom. Godlewska v.

Human Dev. Ass'n, Inc., 561 F. App’x 108 (2d Cir. 2014) (granting summary judgment where

agency had power to remove home attendant from a patient’s case, not fire them altogether).




                                                 17
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 22 of 29




       Here, while PZ did request that Atlantic remove workers from the job site on a handful of

occasions, there is no evidence that these individuals were fired from Atlantic altogether. In fact,

one of the Atlantic foreman that PZ determined was not complying with contractual obligations

was Moyo Acevedo, who appears to be the brother of Joel Acevedo, the owner of Atlantic. (Def.

56.1 at ¶ 51.) Although no deponent had personal knowledge of this possibility, common sense

would suggest that Moyo Acevedo found other work at his brother’s company. Further, courts

have rejected joint employment status against general contractors in situations where on isolated

occasions the general contractor asked subcontractor employees to be removed from the job site.

See Quintanilla v. A & R Demolitina, Inc., No. CIV.A. H-04-1965, 2005 WL 2095104, at *10

(S.D. Tex. Aug. 30, 2005) (finding lack of joint employer relationship even where general

contractor asked to remove a subcontractor’s superintendent from the project).

       Lastly, it would be inconsistent with the traditional general contractor – subcontractor

relationship in construction, common sense, and sound public policy to penalize a general

contractor by expanding its potential liability when it seeks to remove individuals from a worksite

who violate safety and health rules such as showing up inebriated or failing to live up to contractual

obligations and work quality standards. This is precisely why the USDOL stated in relevant part

in the preamble to the final rule on joint employment:

       “These updates are intended to assist organizations that may be hesitant to enter
       into beneficial relationships or engage in worker-friendly business practices for fear
       of being held liable for the wages of employees over whom they have insignificant
       control.”

Joint Employer Status Under the Fair Labor Standards Act, 85 Fed. Reg. 2820-01 at 2823-34,

January 16, 2020.




                                                 18
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 23 of 29




       B.      PZ Did Not Control The Work Schedules or Terms & Conditions of Atlantic
               Workers’ Employment

       The second Carter factor also weights in favor of PZ because, put simply, PZ did not

supervise or control Atlantic workers’ work schedules or their conditions of employment in any

way inconsistent with its general contractor status.

       While PZ Defendants, as discussed above, monitored the quality of Atlantic’s work (and

that of other subcontractors on the Jardim Project), courts recognize that merely exercising

oversight to ensure compliance with safety and security regulations, or to ensure that

subcontractor’s work was carried out for quality assurance purposes, does not indicate joint

employment. See Zheng v. Liberty Apparel Co. Inc., 355 F.3d 61, 75 (2d Cir. 2003) (noting that

“supervision with respect to contractual warranties of quality and time of delivery has no bearing

on the joint employment inquiry, as such supervision is perfectly consistent with a typical,

legitimate subcontracting arrangement”)(quoting Moreau v. Air France, 356 F.3d 942, 951 (9th

Cir. 2004) (holding in Family and Medical Leave Act case that indirect supervision or control to

ensure compliance with various safety and security regulations was not indicative of control of

terms and conditions of employment required for joint employer status). It defies common sense

to suggest that a general contractor with overall responsibility for a construction project that enters

into service agreements with subcontractors for work on the project could not oversee that work

to ensure it was getting the services it contracted for without compromising the independent

contractor relationship with its subcontractors. This is particularly true in construction where work

among subcontractors must be coordinated because poor quality work will prevent other

subcontractors from doing their work and jeopardize safety and scheduling on the entire project.

       The fact that PZ employed Mr. Paraison, who was responsible for safety on the Jardim

Project, and who could stop any worker – Atlantic or otherwise – if safety was at risk, does not



                                                  19
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 24 of 29




suggest control indicative of a joint employer relationship. (Def. 56.1 at ¶ 10(d).) In Quintanilla,

the court found two general contractors did not exert control over a subcontractor’s employees

despite that a general contractor’s superintendent had the right to correct safety violations. 2005

WL 2095104, at *9; see also 29 C.F.R. § 791.2(d)(4)(“The potential joint employer’s contractual

agreements with the employer requiring quality control standards to ensure the consistent quality

of the work product, brand, or business reputation do not make joint employer status more or less

likely….Similarly, the monitoring and enforcement of such agreements…does not make joint

employer status more or less likely….”) Hence, Mr. Paraison’s work to ensure safety standards

were met on the Jardim Project was further quality control that did not transform PZ into Atlantic’s

employer under applicable law. Strong public policy considerations favor permitting general

contractors to appropriate monitor and address the safe work habits of subcontractors without

expanding potential joint employment liability. To hold otherwise would discourage general

contractors for taking an active role in safety matters.

       PZ also does not dispute that Mr. Di’Nola, as part of his duties, interacted with frequently

with Mr. Acevedo, and Atlantic foremen, like Mr. Miranda, to coordinate scheduling and work of

subcontractors including Atlantic. This is standard operating procedure for a general contractor on

a construction project, i.e., work directly with the subcontractor’s foremen/supervisors (as opposed

to non-supervisory employees) who are assigned by the subcontractor to supervise and evaluate

the day-to-day work of its own employees. Indeed, courts acknowledge that a general contractor

must do this to “keep the project on schedule and to coordinate the work among subcontractors in

order to avoid costly delays.” Ovadia, 19 N.Y.3d at 143. Moreover, in Martin, the court dismissed

plaintiffs’ arguments that Sprint attended subcontractor meetings and had power to pull agents

from certain areas in the event of overproduction, noting that “the formal control factor requires




                                                 20
           Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 25 of 29




greater involvement on the putative joint employer’s part.” 273 F. Supp. 3d at 425. Indeed, only

the construction manager is able to coordinate all the work of the many subcontractors on site to

ensure that the work is done timely and in the proper sequence and safely. If a general contractor

was not able to direct what work needed to be done and when, no construction project would ever

be completed. For example, until the taping work is complete, the painting subcontractor cannot

start. But it defies logic to suggest that a general contractor would open itself up to joint

employment liability merely by telling taping subcontractors that for the next two days, certain

floors need to be taped before others in order to make sure the a project proceeds on schedule. In

other words, the traditional function of a general contractor is to coordinate and ensure work is

done within contractual specifications and this inherently requires some degree of direction to

subcontractors and hardly supports joint employment status. See Zheng, 355 F.3d at 74-75;

Ovadia, 19 N.Y.3d at *144-45 (“Inasmuch as a general contractor is expected to conduct routine

quality control inspections and ensure that the coordination and sequencing of the work proceeds

on schedule, this fact does not render the general contractor an employer of all workers at the job

site.”).

           Additionally, the record firmly establishes that Atlantic foremen did all of the day-to-day

substantive work supervision and evaluation of Atlantic employees. (Def. 56.1 at ¶ 57.) In fact, as

Plaintiffs testified, the primary duty of a foreman/supervisor is to oversee the daily work of the

employees and to check the work when complete (as opposed to doing the work). (Id. at ¶¶ 57, 59,

61, 65.) Furthermore, neither Mr. Di’Nola (hired immediately after completing college), nor Mr.

Campoccia, nor Mr. Maddedu had specific carpentry, drywalling, or taping experience. (Id. at ¶¶

10(c), 76.) On that level alone, they did not have the skill set to substantively evaluate, direct or

control the work of experienced tapers, some of which had decades of experience in this trade.




                                                   21
         Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 26 of 29




Further evidence of this fact is that before Mr. Gil was promoted to foreman, his conversations

with Mr. Di’Nola were limited to non-work-related pleasantries such as good morning. (Id. at ¶

73.) As a foreman, Mr. Gil never spoke to any PZ employee about substantive taping work and he

acknowledged no PZ employee onsite had taping experience. (Id. at ¶ 75-77.) In addition, neither

Mr. Campoccia nor Mr. Maddedu spoke Spanish, the main language of many of the Atlantic

workers so on a practical level any conversation with Atlantic employees would be limited by this

fact. (Id. at ¶¶ 10(a), 10(c).)

        Further, courts hold that an alleged joint employer is not controlling the schedules of

subcontractor employees even where the plaintiff employee filled out time sheets at the request of

the alleged employer, and where the general parameters of the timing during which the plaintiffs

should complete work was dictated by the alleged joint employer. See Jean-Louis, 838 F.Supp.2d

at 125-26; Hugee, 2013 WL 4399226, at *5. For example, in Hugee, the plaintiff, a security guard

employed by a subcontractor of NESCTC Security Agency, LLC (“NESCTC”) was required to

report to NESCTC’s operators about his arrival to and departure from his worksite, and to fill out

NESCTC’s timesheets. 2013 WL 4399226, at *5. The court dismissed NESCTC from the action

and found that this type of timekeeping was “insufficient to demonstrate supervision or control

over Plaintiff’s work schedules or conditions of employment.” Id.

        Likewise, though the PZ-Atlantic Contract dictated the timing during which work should

be completed, and sometimes communicated to Atlantic that additional hours would be needed to

complete certain work by a deadline, Atlantic workers left at different times throughout the day

and no PZ employee decided which Atlantic worker left at a certain time or on a specific day. (Def.

56.1 at ¶¶ 64, 97,98.) Additionally, in contrast to Hugee, Atlantic workers were instructed to sign

in and out by Atlantic foremen and using a form Atlantic created. (Id. at ¶¶ 89-91, 136.) To the




                                                22
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 27 of 29




extent that PZ ultimately used the sign-in sheets to verify the aggregate hours worked, this practice

does not signify “control” of Atlantic worker schedules but was only done to ensure accurate

billing since the PZ-Atlantic contract was a “time and material” agreement where Atlantic charged

PZ a set hourly rate for all aggregate labor provided by Atlantic. (Id. at ¶¶ 92, 94.) In addition, that

PZ may have told Atlantic foremen that they needed more laborers on a given day because work

progress was beyond schedule hardly supports joint employment status. It was up to Atlantic to

speak with employees to ensure that the project had proper staffing. (Def. 56.1 at ¶ 47.)

        C.      PZ Did Not Maintain Atlantic Workers’ Employment Records.

        Finally, the fourth Carter factor clearly weighs against joint employer status in this case.

PZ maintained no records of Plaintiffs, employment-related or otherwise, other than the sign-in

sheets PZ used to ensure accurate billing via the PZ-Atlantic time and material contract, discussed

above. (Id. at ¶¶ 92, 94, 140.) Courts find this factor does not weigh in favor of joint employment

where the records at issue were kept only to ensure compliance with the contract. See Hugee, 2013

WL 4399226, at *7-8; Jacobson, 740 F. Supp. 2d at 692. In Hugee, the court granted a motion to

dismiss and held that this factor did not indicate joint employment of a security guard because,

though the guard claimed that NESCTC required him to “fill out timesheets,” he failed to allege

that the entity kept these records for anything other than quality control purposes. 2013 WL

4399226, at *7. The Jacobson court also rejected the notion that maintaining arrival and departure

data indicated joint employer status where the information used in the records was used to ensure

“Comcast receives the services for which it is entitled, and that the individuals fulfilling them are

authorized to do so” and the plaintiffs presented no evidence that the information was used “to

control a technician’s day to day employment, or that Comcast retains records for any purpose

beyond quality control.” Id. at 692. Similarly, PZ retained copies of the “sign-in sheets” which

Atlantic created and required its employees to complete when starting or ending a shift for the


                                                  23
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 28 of 29




business purposes of ensuring accurate invoicing under the PZ-Atlantic time and material contract

which set forth an agreed-upon hourly labor rate.

        D.      Mr. Di’Nola and Mr. Campoccia Were Not The Employers of the Atlantic
                Workers.

        As joint employer liability to PZ runs through the conduct of its employees, for the same

reasons discussed above, Mr. Di’Nola and Mr. Compoccia are not employers to the Plaintiffs.

Courts use the Carter factors to consider where an individual employee may be considered an

employer. Thomas, 2018 WL 6528493, at 6-8.

        First, the record is clear that Mr. Campoccia was an upper managerial employee of PZ that

primarily served as the liaison between PZ and WC, the owner of the Jardim Project. (Def. 56.1 at

¶ 10(a).) Mr. Campoccia had no ownership interest in PZ. (Id.) Additionally, there is no suggestion

that he hired or fired any plaintiff, or that he was involved in setting their pay rate or paying them

directly. There is also barely any evidence of him speaking with Plaintiffs, let alone controlling

their work schedules or terms or conditions of employment.

        Next, while Mr. Di’Nola interacted with Atlantic foremen more frequently as they were

Atlantic’s liaisons to the general contractor, he does not meet the Carter factors. Mr. Di’Nola also

had no ownership interest in PZ and testified that working for PZ was his first employment out of

university. (Def. 56.1 at ¶ 10(c).) He described his role on the Jardim Project as handling overall

tasks on the Jardim Project, such as ordering materials, creating a timeline of construction tasks to

be completed, making sure construction was completed according to plans, and handling invoices

for subcontractors on the Jardim Project. (Id.) He further described himself as “personal assistant”

to Mr. Maddedu. (Id.) The fact that he had no carpentry and/or taping experience, the work Atlantic

employees performed, undermines any suggestion he was involved in the day-to-day supervision

or evaluation of Plaintiffs. (Id. at 76, 77.)



                                                 24
        Case 1:19-cv-03497-MKV Document 88 Filed 07/16/20 Page 29 of 29




                                         CONCLUSION

       For the reasons set forth above, PZ Defendants respectfully request that this Court grant

their motion for summary judgment dismissing the Plaintiffs’ claims against the PZ Defendants in

their entirety, and such other relief as the Court deems just and proper.

Dated: New York, New York
       July 16, 2020

                                              Respectfully submitted,

                                              COZEN O’CONNOR

                                              By: __s/John Ho    _______
                                              John Ho
                                              Jennifer A. Queliz
                                              277 Park Avenue
                                              New York, New York 10172
                                              (212) 883-4927
                                              jho@cozen.com;
                                              jqueliz@cozen.com

                                              Attorneys for Defendants
                                              Pizzarotti LLC, Ignazio Campoccia,
                                              and Giacomo Di’Nola




                                                 25
